 SHOVEL SUPPLY COMPANY235L. C. Ferguson and E. F. Von Seggern,d/b/a Shovel Supply Com-panyandLocal 96, International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers&Helpers,AFL-CIO.Case No. 16-CA--894.June 20,1957DECISION AND ORDEROn December 5, 1956, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had .engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended that the complaint be dismissed withrespect thereto.Exceptions were thereafter filed only by the Re-spondent, together with a brief.The Board 1 has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.The Trial Examiner found, and we agree for the reasons set forth inthe Intermediate Report, that the record viewed as a whole estab-lishes that the Respondent independently violated Section 8 (a) (1)of the Act, and also violated Section 8 (a) (3) and (1) by discrimina-torily laying off seven named employees on April 26, 1956.2 TheRespondent, having threatened its employees with reprisals for unionmembership, believed that these employees nevertheless were unionmembers, and selected them for layoff for that reason. SupervisorCharles thereupon announced that the Union "had just gone out thedoor."That evening Superintendent Kuhn admitted to Maxwell thatthe Respondent had discharged everybody who signed a union card.The next day Supervisor Don Ferguson told Maxwell that he wassorry to see him go, but that was how his father, the Respondent'smanaging partner, felt about the Union.Although the Respondent reinstated three of these employees be-fore the hearing, it did so in the apparent belief that they were nolonger union members, as revealed in interviews occurring before re-1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connectionwiththis case to a three-member panel [,Chairman Leedom and Mem-bers Be," and Jenkins].2C. J. Ferguson,Harold Boone,Dials, Neal,Maxwell,Gonzales, and Larry.118 NLRB No. 30. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDinstatement.Thus, far from tending to disprove the original dis-crimination, the Respondent confirmed its unlawful purpose by suchaction.We have carefully considered all the arguments made by the Re-spondent in its exceptions and brief, and particularly that the layoffswere caused by a curtailment of operations and not union membership.We agree with the Trial Examiner that any curtailment of operationswas but a pretext for these particular discriminatory layoffs and notthe moving cause, especially in view of the fact that the Respondent atthe same time was working its remaining employees overtime and wasalso hiring new employees in the very same departments where thelayoffs occurred.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act as amended, the National LaborRelations Board hereby orders that Respondent L. C. Ferguson andE. F. Von Seggern, d/b/a Shovel Supply Company, Dallas, Texas,their agents, successors, and assigns :1.Cease and desist from :(a)Discouraging membership in Local 96, International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers &Helpers, AFL-CIO, or any other labor organization of its employees,by laying off or in any other manner unlawfully discriminating inregard to hire or tenure of employment or any term or condition ofemployment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local 96, International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers &Helpers, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to C. J. Ferguson, Harold W. Boone, C. R. Maxwell,and Theodore Gonzales immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice to theirseniority or other rights and privileges.(b)Make whole C. J. Ferguson, Harold W. Boone, Larry Dials,C.R.Maxwell, Theodore Gonzales, Clark C. Neal, and Matthew SHOVEL SUPPLY COMPANY237Larry, Jr., for any loss of pay sufferedbyreason of the Respondent'sdiscrimination against them, in accordance with the Board's customaryformula.(c)Preserve and upon request make available to the National LaborRelations Board or its agents, for examination and copying, all recordsnecessary to determine the amounts of back pay due under the termsof this Order.(d)Post at its place of business in Dallas, Texas, copies of thenotice attached to the Intermediate Report marked "Appendix A." 3Copies of said notice, to be furnished by the Regional Director forthe Sixteenth Region, shall be duly signed by the Respondent andposted by it immediately upon receipt thereof and maintained for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps havebeen taken to comply herewith.AND IT is FURTHER ORDERED that the allegations of the complaintthat the.Respondent discharged William C. Landahl in violation ofthe Act be, and they hereby are, dismissed.aThis notice shall he amended, however, by substituting the words "A Decision andOrder" for the words "The Recommendations of a Trial Examiner." In the event thatthis Order is enforced by a decree of the United States Court of Appeals, there shall, be sub-stituted for the words "Pursuant to a Decision and Order" the words "Pursuant to a Decreeof the United States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThe above-captioned proceeding concerns allegations that L. C. Ferguson and E. F.Von Seggern, partners doing business as Shovel Supply Company, herein called Re-spondent,unlawfully laid off certain employees(HaroldW. Boone,LarryDials,C. J. Ferguson, Matthew Larry, Jr., C. R. Maxwell, Clark C. Neal, and TheodoreGonzales on April 26, 1956, and William C. Landahl on May 26, 1956), and allega-tions that Respondent by the aforesaid conduct and by other enumerated conductinterferedwith, restrained,and coerced employees in the exercise of their rightsguaranteed in the National Labor Relations Act, as amended,herein called the Act.Respondent denies the unfair labor practices alleged and asserts that the layoffswere"due to curtailment of operations under the exigencies of the business,includingthe shortage of suitable steel and materials."These issues were fully litigated ata hearing before the Trial Examiner in Dallas, Texas,on September 18, 19, 20, and21, 1956, at which all parties were represented.After the close of the hearing, briefswere received from counsel for the General Counsel and counsel for Respondentwhich have been considered in the preparation of this report.There is no dispute concerning the following matters and the evidence reveals andthe Trial Examiner finds that:(1)Respondent is engaged in commerce or in abusiness affecting commerce within the meaning of the Act; (2) Local 96, Interna-tionalBrotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers &Helpers, AFL-CIO, herein referred to as the Union, is a labor organization withinthe meaning of. the Act; (3).Harold W. Boone, Larry Dials, C. J. Ferguson, MatthewLarry, Jr., C. R. Maxwell, Clark C. Neal, and Theodore Gonzales were laid off onApril 26, 1956; (4) Clark C. Neal, Matthew Larry; Jr., and Larry Dials were re-instated on May 3, July 3, and July 9, 1956, respectively; (5) William C. Landahl 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas laid off on May 26, 1956; and (6) Harold W. Boone, C. J. Ferguson, C. R_Maxwell, Theodore Gonzales, and William C. Landahl have not been reinstated.The disputed matters herein concern the reason for the aforementioned layoffs,and the responsibility of Respondent for certain remarks allegedly made by allegedofficials of Respondent.Respondent denies that the remarks were made and furtherasserts that the leadmen who allegedly made the remarks are not persons for whoseconduct Respondent is responsible.L. C. Ferguson and E. F. Von Seggern, partners doing business as Shovel SupplyCompany, engage in the manufacture and distribution of road construction equip-ment and supplies in Dallas and Houston, Texas.The principal place of business is.in Dallas, Texas, and the Dallas plant is the only one involved herein.L. C. Fergu-son is the chief executive officer and operating head of the Dallas plant.Carl Kuhnis the general superintendent of this plant.Next in authority below Kuhn are twosons of L. C. Ferguson, namely, Don Ferguson and Lynn Ferguson.Each of theseindividuals is a supervisor within the meaning of the Act and there is no disputeherein concerning their status as such.However, various departments are headedby persons called leadmen and there is an issue herein as to whether these leadmen(Eugene C. Stoner, leadman in the machine shop, Isaac (A]) Whidden, leadmanin the 25-ton roller department, and Bill Charles, leadman in the 2- to 3- and 3- to5-ton roller department) are supervisors.The duties and authority of these leadmenare substantially equal.As indicated above, each of these leadmen heads up adepartment.Each has other employees working under him for whose work theleadman is responsible.The leadman directs the work in his department, makingassignments and reassignments as various phases of the operation and as the occasionrequires.Also, leadmen interview applicants ifor employment and effectively recom-mend hiring, transfer, layoff, recall, or discharge.Leadmen are paid 10 cents perhour more than regular production and maintenance employees.The Trial Ex-aminer believes and finds that leadmen are supervisors within the meaning ofSection 2 (11) of the Act.'This is one of those cases where the witnesses for the General Counsel arethoroughly contradicted by the witnesses for Respondent and it is not possible toreconcile the conflicting testimony of the two groups.Nevertheless, after observingthe witnesses and carefully analyzing the record, the Trial Examiner cannot concludethat neither group should be relied upon and that the case should be dismissed forfailure to carry the burden of proof.To the contrary, the Trial Examiner believesthat the witnesses for the General Counsel should be credited.They appeared to betruthfulwitnesses, the events narrated by them follow a sequence not unusualduring initial stages of union organizational efforts, 2 and their testimony is not self-conflicting and contradictory.On the other hand, Respondent's witnesses contra-dicted themselves and one another, and in instances their testimony on direct, andin some instances on both direct and cross-examination left implications against theGeneral Counsel which upon further examination do not stand up.3Respondenttakes the position that inasmuch as it was necessary to effect a reduction in force,the employees involved herein, rather than other employees, were selected for layoffbecause they were less desirable and Respondent undertook to establish that eachof the employees involved herein had certain deficiencies which made him less de-sirable.In many instances the witnesses who testified for Respondent concerningthese deficiencies in their direct examination left an impression that the employeeinvolved was totally incompetent, but further examination of the same witness eitherpartially or wholly eradicated this impression.Furthermore, L. C. Ferguson appearedto be of a temperament likely to make the statements attributed to him under thecircumstances revealed by this record.'The facts concerning the duties, functions, and authority of leadmen are not largelyin dispute ; the controversy is as to the legal consequences which spring from then (whetherunder the Act they are supervisors).2 The layoffs occurred at a time when the above-named Union was engaged in organizingRespondent's employees.3Examples of this type of testimony are readily available, but the Trial Examiner be-lieves the following examples are sufficient for illustrative purposes : (1) The testimony ofPlant Superintendent Kuhn with respect to the reasons for the.layoff of Gonzalesis, self-contradictory and contrary to that of partner L. C. Ferguson ; and (2) L. C. Ferguson, ondirect and cross-examination left an impression that Landahl was laid off because of com-plaints from Respondent's insurance firm concerning injuries sustained by Landahl, but anexamination of the entire testimony of L. C. Ferguson and the entire record reveals therewere no complaints from the insurance firm directed specifically to Landahl. SHOVEL SUPPLY COMPANY239The April 26,1956,Layoff 4In June 1955 C.J.Ferguson was interviewed for employment by partner L. C.Ferguson(these Fergusons are not related).On this occasion these individuals dis-cussed the ability of C. J.Ferguson to operate the machines which Respondentuses and the rate of pay which C. J. Ferguson sought and then L. C. Ferguson askedC. J. Ferguson whether he was a union member. After C. J. Ferguson replied he wasnot, he was told to go talk to Eugene Stoner(leadman in the machine shop)furtherabout the work.5 Stoner questioned C. J. Ferguson about his experience and inquiredwhether he(C. J. Ferguson)was a union member.When Ferguson replied thathe was not,Stoner informed him that"Mr. Ferguson[partner L.C. Ferguson]was very muchly against the Union and it would be best for me to forget all abouttheUnion if I intend to go to work there."Stoner also said that Respondent'semployees had tried to get a union once before and "Mr. Ferguson had fired the meninvolved."Immediately after this conversation,C. J. Ferguson was hiredby Lead-man Stoner.He went to work as a general machinist. Stoner categorically deniedmaking the statements attributed to him by C.J.Ferguson.For reasons heretofore noted, the Trial Examiner credits the testimony of C. J.Ferguson.More particularly,with respect to Stoner,the record reveals the follow-ing:The general tenor of Stoner's testimony is that C. J. Ferguson,for severalmonths prior to April 26, 1956, had been a very unsatisfactory employee becausehe was too slow and that he(Stoner)had reprimanded Ferguson about this matterseveral times.Yet, close analysis of Stoner's testimony reveals that Stoner did nottellFerguson he (Stoner)was "dissatisfied with his [Ferguson's]work" and thatthere was nothing different about what Stoner said to Ferguson than what he saidto other employees working with Ferguson and that Stoner's remarks were morein the nature of prodding than in the nature of complaints about slowness.Also,the general tenor of Stoner's testimony is that William C. Landahl had been a veryunsatisfactory employee in that he was inefficient at operating Respondent's equipmentand his workmanship was very poor and that Landahl was discharged because of toomany accidents and poor workmanship.Nevertheless,Stoner testified that he didnot talk to Landahl about these matters and the only reason he (Stoner)gave Landahifor laying him off was"too many accidents."Stoner denied having any knowledgeor suspicion prior to the layoff on April 26, that"union activity was going on out therein the Plant."He testified,"I didn't hear anything about the Union even being con-nected or even talked about it until a day or so after that[after the layoff]." Stonerfurther testified he did not remember talking to C. J. Ferguson about the Union onseveral occasions prior to the layoff and that he did not ever recall discussing theUnion in the presence and hearing of an employee named Owen and that hedid not "discuss the Union with any other leadman." The testimony of employeesC. J. Ferguson and Clark C.Neal and of Leadman Jessie L. Boone is directly tothe contrary of that given by Stoner concerning these matters.Two or three weeks prior to April 26,1956, a general wage increase was madeeffective at the plant involved herein.C. J. Ferguson,C.R.Maxwell, Clark C.Neal, and Harold W. Boone were"disappointed in the raises"they received and beganconsidering,among themselves,the advisability of joining a union.On the morningof April 16,1956, C. J. Ferguson telephoned J. M. Scott, general organizer for theUnion involved herein, and told him the employees of Respondent were interestedin a union and wanted a meeting to discuss the matter.Scott agreed to meet withthe employees after working hours that day and a meeting was scheduled for thatevening at the Four Brothers Cafe, which is located about a block from Respondent'splant.C. J. Ferguson then talked to Clark Neal,StanleyMason, Harold Boone,Jessie Lee Boone,and C. R. Maxwell and"several other fellows"and advised themof the meeting to be held that night.The meeting was held as scheduled and wasattendedby C. J.Ferguson,ClarkNeal, Stanley Mason,Harold Boone, Jessie LeeBoone, and C. R. Maxwell.While these individuals were assembled in the FourBrothersCafe,Don Ferguson,son of partner L. C. Ferguson,came into the cafe.4The'findings of fact are based upon-a consideration of the entire record and observa-tions of witnesses.unnecessarily this report.However, all has been considered and where required,resolved.In determining credibility the Trial Examiner has consideredinter alia ;the demeanor andconduct of witnesses,their candor or lack thereof;their apparent fairness,bias orprejudice;their interest or lack thereof : their ability to know,comprehend,and understandthe matters about which they have testified ; whether they have been contradicted or other-wise impeached;and consistency and inherent probability of the testimony.L. C. Ferguson did not testify with reference to this conversation. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees left the cafe and continued their meeting at a nearby parking lot.Following this initial meeting and up to April 26, 1956, Organizer Scott met on sev-eral different occasions with groups of Respondent's employees.The employees atthe meeting on April 16 signed union authorization cards that date.The other em-ployees involved herein signed such cards on the dates indicated below:Larry Dials____________ The record does not reveal the date Dials signed suchcard but does infer that he signed such a card priorto April 26.Matthew Larry, Jr.----- April 25, 1956.Theodore Gonzales----- April 17, 1956.William C. Landahl_____ April 17 or 18, 1956.On April 23, 1956, Isaac (Al) Whidden, leadman in the 25-ton roller department,told Theodore Gonzales that "one of the men that we trusted the most knew whatwas going on and was taking Mr. Ferguson [partner L. C. Ferguson] all the infor-mation about the Union, that he [Ferguson] knew the time of the meetings andwho signed the cards."On April 24, 1956, Gonzales remarked to Whidden that he (Gonzales) "hated to.see a Union come in because it would knock out a lot of overtime" and Whiddenreplied that if he (Whidden) "had anything to do with it the Union wouldn't.come in.,,During the forenoon on April 25, 1956, Whidden told Gonzales that he (Whidden).and his brother, George Whidden, were going to try their best to keep the Unionfrom coming in even if it meant telling L. C. Ferguson about it and that L. C. Fergu-son had told him (Whidden) about having a list of 12 men that signed cards forthe Union, and he (Gonzales) was one of them, and he (Gonzales) "had betterstart hunting for another job," because he was going to get "run off" the next day.That afternoon (about 4:30 p. m. on April 25) L. C. Ferguson and Whidden con-ferred in the 25-ton roller department for about 15 minutes and at the conclusion.of this conversation Whidden came to Gonzales and told him to forget about whathe (Whidden) had told Gonzales that morning because he (Whidden) was justjoking about it.As noted elsewhere in this Report, Gonzales was laid off on April 26, 1956.Whidden categorically denied making the statements noted above, which were.attributed to him by Gonzales.According to Whidden, Gonzales had been a goodworker (so good in fact that at Whidden's request he was transferred from another.department to the 25-ton roller department around the first part of 1956), but abouta month before he was laid off he got to where he would not hold up his end ofthe work-did a lot of "fooling around" and talking-and for the last 2 weeks hewas there, he was warned about such conduct (by Whidden) "at least twice andmaybe three times a week," and a couple of days before April 25, he was told(byWhidden) that if he "didn't straighten out and start doing his work like heshould" he "just might as well look for another job because we wouldn't put upwith him messing around back there and half doing his work like he had been doing."-Gonzales was not interrogated about "fooling around" or about "warnings."Whid-den also denied that prior to April 26, he was aware of activity on behalf of theUnion.However, Jessie Lee Boone testified without contradiction that on or aboutApril 25, 1956, and before the layoffs, Whidden remarked to him (Boone) and"to the Howard boy," while the three of them were talking about the Union, thathe (Whidden) "was going to do everything he could to keep a union out [ofRespondent's plant] even [if] it meant trying to get somebody fired."The TrialExaminer credits Gonzales' testimony and finds that Whidden made the remarksattributed to him and noted above.Clark C. Neal testified that about noon on April 26 Leadman Stoner was invitedto eat lunch with 'him (Neal), "the Mason boy and another guy by the name of.Jim" and that on this occasion the following occurred:Q.What was said?-A. Well, Gene [Stoner] he wasn't sitting exactly overthere where we were.He was over there eating by himself and I asked himwhat was wrong today and he wouldn't talk or nothing.He had his head downand he raised up and said,No, he was just studying."He got up and cameover to where we were at.Q. Did he say what he was studying about?-A. He didn't at that time.Hecame.over where we was eating and he sat down and he said he was studyingabout that union deal. I said, "what union deal.".And he said, "don't let onthat you don't know anything about it," and he started talking.He said hedidn't think a union would ever work there.He said if they did anything theyhad better do it fast., that there would be some that would be fired.That was.all that was said durig that time. SHOVEL SUPPLYCOMPANY241Neither "the Mason boy"nor the "guy by the name of Jim" testified herein.Stonerdid not"recall" or "remember anything like that."The Trial Examiner notes thatthe conduct and statements attributed to Stoner by Neal are similar in kind to thatattributed to Stoner by other employees and in this light and on the basis of observationof witnesses and the entire record herein credits Neal's testimony and finds the factsto be as noted above.On April 26, 1956, the Union involved herein filed a petition for certificationwith the Sixteenth Regional Office of this Agency(the Fort Worth office of theNational Labor Relations Board).The time stamp of the Regional Office revealsthat this petition was filed at 12:30 p. m.This matter is referred to as Case No.16-RC-1888.When C. J. Ferguson,C. R. Maxwell, Harold W. Boone, Jessie L. Boone, MatthewLarry, Jr., Larry Dials, Clark C. Neal, and Theodore Gonzales went to the timeclock to punch out at quitting time on Thursday,April 26, 1956, they found inplace of their timecards their final paychecks and a notice stating:Due to curtailment of operations,we will not be able to use you after today.Should we need you in the future,we will be glad to call you.Thank you for your service.Yours very truly,L. C. FERGUSON.Thursday was not the regular payday and these employees had no prior warning,except as indicated in this report,that their jobs were in jeopardy.These were theonly employees laid off on April 26, 1956, and there have been no layoffs since thatdate "because of shortages."After receiving the layoff notice mentioned above, C. J. Ferguson"stayed arounda little bit and then went to the washroom to clean up and go home."At that timethere were approximately 20 persons gathered in the washroom and Bill Charles,leadman in the 2-to 3- and 3- to 5-ton roller department,referring to the layoffs"hollered out loud for everybody to hear" that"the union had just gone out the door."Charles was not called as a witness in this matter.During the early evening on April 26, 1956, C. R. Maxwell and his wife wentinto a cafe where they had coffee with Cark Kuhn, plantsuperintendent.Maxwellasked Kuhn the reason he and the other employees were "fired"and Kuhn toldhim "well, Ray, I understand that Mr. Ferguson fired everybody that signed a unioncard."Kuhn further stated that partner L.C. Ferguson had a man at the labortemple giving him information and that he (L. C. Ferguson)was letting every-body go that had signed a union card.Kuhn told Maxwell that he (Kuhn) hadsuggested to L. C. Ferguson that Maxwell and another employee not be laid offbecause laying them off would put Kuhn"in a bind" and that L. C. Ferguson re-fused to abide by this suggestion and was "letting them all go."When Maxwellwas employed in 1953 or 1954(the record is not clear when Maxwell was hired)he was told by Kuhn that L. C. Ferguson did not like unions and that Maxwellwas "to understand we didn't have a union out there."During the conversation onApril 26,1956, Kuhn stated to Maxwell "I believe I told you and everybody I hiredthatMr. Ferguson didn'tgo for the union."Kuhn also told Maxwell that L. C.Ferguson had said, "that if men would stay with him that had been with him a longtime" before he would go union, he "would close the gate and lock the trucks up"and go somewhere else and start over,that he(L. C. Ferguson)"had built it upfrom nothing, and before he would have anybody come in and tell him what todo, he wouldquit." 6G The above findings of fact are based upon the testimony of Maxwell which the TrialExaminer credits.Kuhn denied that he ever made any attempts in connection with hiringemployees to determine whether they belong to a union or didn't belong to a union,deniedthat at the time he hired Maxwell (or any other employee)he told him(or them) thatMr. Ferguson did not approve of unions or would not go for unions or anything of thatsort, and denied that prior to the layoff he was aware of any union activities at the plantor of activities on behalf of the Union by any of the employees involved herein.Kuhncategorically denied that at the meeting with Maxwell and his wife he (Kuhn)said "Iunderstand Mr. Ferguson fired every man who signed a union card," that he (Kuhn)stated"I believe I told you andeveryother man I hired that Mr. Ferguson did not go for unions"and testified he (Kuhn)did not tell Maxwell that he (Kuhn)had suggested that Maxwelland another man be retained and that L.C. Ferguson had rejected this suggestion and didnot tell Maxwell that L.C. Ferguson had said that before he(L. C. Ferguson)would allowa union to come into the plant he would lock the gate and close it down.Kuhn furthertestified he did not remember all of the conversation,that Maxwell asked why he had been450553--58-vol. 118-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe day following the layoff,Maxwell went to the plant to get his tools.He metDon Ferguson(son of L. C. Ferguson)who remarked that he was sorry to seeMaxwellgo, "but you know how the old man feels about the Union."7Maxwellthen talked to L. C. Ferguson.He asked L.C. Ferguson why he was fired andL. C. Ferguson indicated that he had not been fired,that his(Maxwell's)work hadbeen"excellent" and that if he could use him again,he would call him.Duringthis conversationMaxwell volunteered that he (Maxwell)was not promoting theUnion and L.C. Ferguson asked him who was promoting it.Maxwell stated hedid not know.8On direct examination Theodore Gonzales testified that on April 27 partner L. C.Ferguson told him that"the shop was really too small to try to get the Union in,"that"in a shop of over 200 it would pay to bring a Union in, but the shop was toosmall."On cross-examination and leading questions Gonzales, in reconstructingthismeeting,failed to allude to the above-quoted statements.L. C. Ferguson didnot testify with reference.to this matter.The Trial Examiner believes it of littleor no value to the issues herein whether L. C. Ferguson made these statements andthe undersigned makes no findings with respect thereto.On or about May 2,1956,C. J. Ferguson went to the plant to pick up his tools.Stoner asked Ferguson if he was working andwhenFerguson answered in the af-firmative,Stoner remarked that he (Ferguson)knew what was going to happenbecause he(Stoner)had warned him (Ferguson)about union activities.Stoner alsotold Ferguson that partner L. C. Ferguson had talked to him(Stoner)and to PlantSuperintendent Kuhn and told them that rather than have a union,Respondent would"just close the doors and start all over again."Stoner asked C. J. Ferguson whetherClark Neal had signed a union card and upon receiving a negative reply stated thathe (Stoner) "was going to try to" reemploy Neal.Stoner denied making these statements to C. J.Ferguson.However, he did notdeny asking C. J. Ferguson whether Neal had signed a union card or telling Fergusonthat he(Stoner)was going to try to reemploy Neal.As noted above, Neal was re-employed on May 3, 1956. He works under Leadman Stoner. Stoner did not givehis version of the May 2 meeting with C. J. Ferguson.L. C. Ferguson denied that in talking to any "rank and file employees"he madethe statement that he would "close the plant down before"he would "let a unioncome in."He did not deny making such a statement to Stoner or to Kuhn. Kuhndid not testify with reference to such statement.The week following the layoff Neal asked Leadman Stoner"about me comingback" and was told to see partner L. C. Ferguson.Neal went to Ferguson's officeand asked him about coming back to work. Ferguson criticized Neal for absenteeismand for excessive use of alcoholic beverage,but agreed to take Neal back because hewas "a good hand." In the course of this conversation Ferguson asked Neal if he"belonged to a union," and Neal answered"No, Sir."Ferguson also told Nealthat Respondent's business started as a small shop and had been built up to a prettynice shop and that he (Ferguson)did not want a union in the shop and "beforehe would have a union in there he would close it down." 9During the week following the layoff Leadman Bill Charles sent for MatthewLarry and after getting Larry's assurance that he (Larry) was no longer connectedwith the Union told him(Larry)that he (Charles)would try to get him "backon"-that he would talk to L. C.Ferguson about reemploying Larry and sendhim (Larry)word. In July, Charles again sent word to Larry to see him(Charles)"about a job."Larry did and was reinstated on July 3, 1956.When Larry reportedfor work there was another employee in his job who was transferred to "the otherside of the shop," to make room for Larry-10fired and he (Kuhn) told Maxwell he bad not been fired but had been laid off and that hisnotice of layoff was self-explanatory as to why.Kuhn testified that Maxwell inquiredwhether his layoff was "on account of the Union" and lie (Kuhn) told him so far as he(Kuhn) "knew, the Union had nothingto dowith it."Kuhn testified there may have beenfurther comments about the Union but he did not recall anything else that was said aboutthe Union.7Don Ferguson did not deny this statement which was attributed to him by Maxwell.L. C. Ferguson did not testify concerning this conversation.9L. C. Ferguson categorically denied that he told Neal or any "rank and file employees"that "before he would let. a union come into the plant" he "would close it down."The TrialExaminer credits the testimony of Neal and finds the facts to be as noted above.10These findings of fact are based upon the testimony of Matthew Larry, Jr.LeadmanCharles did not testify in this proceeding. SHOVEL SUPPLY COMPANY243At the time of the April 26 layoffs, Respondent had in operation 9 departments(a department that manufactured rubber tired rollers of the nonpropelled type, adepartment that manufactured self-propelled rollers, a department that manufacturedtamping rollers, a department that manufactured cutting edges, a department thatmanufactured drill steel, a department that manufactured 2- to 3- and 3- to 5-tonrollers, a department that manufactured 5- to 8- and 8- to 12-ton rollers, a depart-ment that manufactured 25-ton rollers, and a general machine shop which manu-factured parts for all of the other departments). In February or March 1956 thesedepartments began working 50 hours and continued this work schedule until thesteel strike about July 1, 1956, at which time the overtime hours were eliminated.Also, the 5- to 8- and 8- to 12-ton roller and the 25-ton roller had only been inproduction for a few months prior to April 26, 1956, and Respondent had not reachedits peak of production of these rollers by April 26.The layoff was made effectiveprimarily, if not exclusively, among employees in the 2- to 3- and 3- to 5-ton rollerdepartment, the 5- to 8- and 8- to 12-ton roller department, the 25-ton roller department, and the machine shop-departments where employees active on behalf of theUnion worked.During the months immediately prior to and immediately afterApril 26, 1956, employees were hired in each of the departments affected by thelayoffs and the total complement of employees increased. In the machine shopwhere 2 of the laid-off employees worked (C. J. Ferguson and Clark Neal), 21employees were hired after April 26 and there was a net increase since March 1,1956, of 4 employees.In the manufacture of its products Respondent uses large quantities of steel plate,ship channel, shafting, bearings, castings, engines of various kinds, torque converters,clutches, and component parts, including tires, wheels, and rims.As noted elsewherein this report, Respondent contends that the layoff on April 26 was "due to curtail-ment of operations" because of "shortage of suitable steel and materials." In con-nection with this contention Respondent introduced into the record certain testimonyand exhibits of an economic nature which it contends establishes a shortage of prac-tically everything which Respondent uses began in mid-1955 and grew progressivelyworse from January 1, 1956, to April 26, 1956.However, the evidence adduced isinsufficient to make a comparison of steel and materials on hand on a month-by-month basis or to compare the situation in April with that existing in the precedingmonths and, thus, insufficient to determine whether the layoffs were with or withouteconomic justification.Records from which comparisons could be made were avail-able, but neither the records themselves nor pertinent summaries thereof were madea part of the record herein.Possibly an inference may be drawn that such evidence,if -adduced, would not have been favorable to Respondent (seeN. L. R. B. v.Wallick and Schwalm Company,198 F. 2d 477 (C. A. 3) ), but it is not necessary todraw such an inference herein.Assuming,arguendo,that Respondent's economicsituation in April 1956 was such that it would justify layoffs, the undersigned is notpersuaded that business reasons motivated the layoffs on April 26.A justifiableground for dismissal is no defense if it is a pretext and not the moving cause. (SeeN. L. R. B. v. Solo Cup Co.,237 F. 2d 521 (C. A. 8).)Several factors, in addition to the evidence of Respondent's hostility towards theUnion and its desire not to operate with it (noted above), lend persuasive supportto the contention that. the layoffs were not motivated by business conditions but werebecause of Respondent's hostility toward the Union. If there was, in fact, a criticaland progressively worse shortage of materials, why had Respondent recently under-taken the manufacture of the 5- to 8- and 8- to 12-ton rollers and the 25-ton rollers,which required substantial amounts of steel and materials?Why was a layoffnecessary on April 26 when hours had not yet been cut, when there was no otherlayoff and only hours were cut, even during the steel strike (which began aboutJuly 1, 1956)?All departments were affected, if any were, by the steel shortages.Yet, the layoffs were made effective primarily, if not exclusively, in departmentswhere employees active on behalf of the Union worked.These facts, taken togetherwith the timing of the layoffs (during the initial stages of organizational efforts),the sequence of events, the abruptness of the layoffs without prior warning, and therevealing remarks noted above, make it apparent that the layoffs were not for businessreasons, but for the purpose of eliminating the Union from the scene. It stretchescredulity too far to believe that there was only coincidental connection between theunion activities then current, and the abrupt terminations of employment.On the basis of the entire record the Trial Examiner is not persuaded that thelayoffs on April 26, 1956, were motivated by economic considerations and believesand finds that they were because of activity on behalf of the Union.Accordingly,the Trial Examiner finds that Respondent discriminatorily laid off Harold W. Boone,Larry Dials, C. J. Ferguson, Matthew Larry, Jr., C. R. Maxwell, Clark C. Neal,and Theodore Gonzales. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDLandahlLandahl was hired by Stoner in April 1956 as a partially experienced turret latheoperator.A few days after he started working, he mashed the index finger on hisleft hand, but the only loss of time occasioned thereby was the amount required goingback and forth to the doctor that day."On May 22, 1956,Landahl smashed "thelittle finger"on his left-hand and again lost only such time as was required to visitthe doctor that day.Landahl signed the union authorization card on April 17 or 18, 1956,but was notactive on its behalf prior to the layoff on April 26.However,after the layoff hebecame Organizer Scott's contact man and was very active in promoting the Union'scause.On May 26(not a regular payday)Landahl was discharged by Stoner andgivena notice from partner L. C. Ferguson stating:Due to your high accident rate and that we are compelled to reduce forces,your services will be terminated as of noon today.Thank you for your services.Landahl testified that about a couple of hours before he was discharged:He (Stoner)come around and told me that, he said he hated to have to letme go, but he said the old man is getting hot on me, that I had had too manyHe hadalready had one insurance cancelled on account of accidents,so after that Itold him, I said, "at least I know it's not your fault."I said,"It is probablyjust as well because I would probably be let go anyway because I was tryingto get the Union in."'Stoner acted like he didn't know anything about it and I said,"Maybe onething will be accomplished anyway, maybe the fellows will get a chance tovote for it."He said, "They won't ever get a chance to vote for it.They won't ever geta union in here to start with because the old man will shut down the plant first."I said, "At least they will get a chance to vote for it whether they vote or not."He said, "They won't ever get to vote anyway; where do you think I havebeen all morning,"and then he offered to bet me any amount of money I wishedto bet that they wouldn'thave a vote out there.L. C. Ferguson first testified Landahl was laid off because of his accident recordand left the impression that Respondent's insurance company had "raised Cain" aboutthis record.L. C. Ferguson's later testimony indicates he (Ferguson)did not knowwhether the insurance company had complained specifically about Landahl's accidentrecord.12Still later, L. C. Ferguson indicated Landahl had a poor performance (hewas very inaccurate)and that this plus his accident record was the cause of hisdischarge.Ferguson did not give a satisfactory explanation of what "reduction inforces"(see notice given Landahl)was contemplated at the time of Landahhl's dis-charge and indicated that the reduction of forces did not have anything to do withLandahl's discharge.Kuhn first indicated shortage of materials played a part in Landahl's discharge, butlater testified that Landahl was laid off solely because"he couldn'tproduce and everytime he done a job, he got hurt" (was laid off solely because of "too many mistakesand too much hurt").Kuhn testified that Landahl had several injuries(such ascut fingers requiring first-aid treatment)in addition to the two injuries noted above.Kuhn also testified that there were several complaints about Landahl'swork.Thenature and extent of these complaints are not revealed by this record.Stoner testified that in addition to the two injuries noted above, Landahl "hadseveral other little accidents that we took care of there at the shop" and that Landahlwas discharged because of"too many accidents"and at the time of his discharge hetold Landahl he was being discharged because he had too many accidents.Laterin his testimony,Stoner indicated that Landahl'sworkmanship was not satisfactoryand that this played a part in the discharge of Landahl.However,Landahl was nottold about these deficiencies.Concerning the statements attributed to him by Landahl and noted above, Stonertestified:Q. I see.All right.What did you tell him was the reason he was beingterminated?-A. I told him I was letting him go because he had too manyaccidents.11Respondent's recordsrevealed that this accident occurred on April 3 or 5, 1956.'2The recordindicates there was no complaint from the insurance firm directed spe-cifically at Landahl. SHOVEL SUPPLY COMPANY245Q.What did he say to you about that?-A. He said that was all right. Ifthat's the way it was, that's the way it was.Q.All right.Did he or not at that time tell you that it was just as wellbecause he had been trying to get a union in the plant?-A. I believe he men-tioned something about it. I don't recall exactly what it was.Q. All right.Now, did you tell him in response to his statement that hehad been active in trying to get a union in the plant, that they would neverget a union in the plant?-A. No.Q. He further states that at that time, and that's at the termination time,after he had told you that he was active in the Union and it was just as well thathe was being let go, did you tell him that the old man would shut down theplant before he would let a union come in?-A. Oh, no, Sir.Q. Did you tell him anything remotely resembling that statement?-A. No,Sir, I don't remember telling him anything like that.Q. All right.He further states that at that time and as a part of that sameconversation, that you offered to bet him any amount that he wanted to betthat they would never even have an opportunity to vote on the Union.-A. No,Sir.Q. That didn't occur?-A. No, Sir.While there are certain flaws in Respondent's evidence concerning Landahl andthe entire evidence adduced raises a suspicion as to Respondent's real motive indischarging Landahl, the Trial Examiner is not persuaded that the discharge wasbecause of union membership or activity.The suddenness of the discharge withoutpriorwarning, approximately a week after Landahl's most recent accident, theevidence of Respondent's hostility toward the Union, and the inconstant explanationsfor the discharge offered by Respondent, raise a suspicion that Respondent becameaware of Landahl's union activities and discharged him for the purpose of eliminatingfrom the scene a union protagonist. Suspicion, however, is not proof.The burdenis on the General Counsel to prove by a preponderance. of the credible evidence thatRespondent's conduct toward Landahl was motivated by antiunion considerations.In the opinion of the Trial Examiner, he has not sustained this burden.Notwith-standing a suspicion of discrimination, the Trial Examiner is unable to find that thedischarge of Landahl was without economic justification and the Trial Examinerbelieves and finds that the record lacks a preponderance of evidence that it wasmotivated by antiunion considerations.Accordingly, the Trial Examiner recom-mends that the allegations of the complaint with respect to this matter be dismissed.ULTIMATE FINDINGS AND CONCLUSIONSIn summary, the Trial Examiner finds and concludes:1.The evidence adduced in this proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.132.Local 96, International Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers & Helpers, AFL-CIO, is a labor organization within the mean-ing ofthe Act.3.The evidence adduced establishes that leadmen are supervisors within themeaningof the Act.4.The evidence adduced establishes that Respondent on April 26, 1956, discrim-inatorily laid off Harold W. Boone, Larry Dials, C. J. Ferguson, Matthew Larry, Jr.,C. R. Maxwell, Clark C. Neal, and Theodore Gonzales and thereby violated Section8 (a) (1) and(3) of the Act.5.The evidence adduced established that Respondent interfered with, restrained,and coerced employees in the exercise of the rights guaranteed in the Act and therebyviolated Section 8 (a) (1) of the Act.6.The aforesaid activities are unfair labor practices affecting commerce withinthe meaning of Section 2 (6) and (7) of the Act.7.The evidence adduced does not establish that Respondent discharged William C.Landahl for the reason that he joined or assisted the Union or engaged in concertedactivities for the purpose of collective bargaining or other mutual aid or protection.[Recommendationsomitted from publication.]13Respondent Is engaged in Texas in the manufacture and distribution of road-construc-tion equipment and supplies and in the course of conduct of its business annually receivesfrom points and places outside of Texas materials having an approximate value of $350,000and annually ships finished products having a value in excess of $50,000 in interstate com-merce to points and places outside of Texas. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelationsAct, we herebynotify our employees that:WE WILLNOT discourage membership in, or activities on behalf of,Local 96,International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers&Helpers,AFL-CIO,or in or on behalf of any other labor organizationof our employees,by discriminating in any manner in regard to terms orconditions of employment.WE WILL offer to Harold W.Boone, C. J. Ferguson,C. R. Maxwell, andTheodoreGonzales immediateand fullreinstatement to their former positionswithout prejudice to any rights previously enjoyed.Clark C. Neal, Matthew Larry, Jr., and LarryDials were reinstated on May 3,July 3,and July 9, 1956, respectively.WE WILL makewholeHaroldW. Boone,Larry Dials, C. J. Ferguson,MatthewLarry, Jr., C. R. Maxwell, Clark C.Neal, and Theodore Gonzales for any lossof earnings suffered as a result of the discriminations against them.WE WILL NOTin any manner interferewith,restrain,or coerce our employeesin the exercise of their right to engage in, or refrain from engaging in, unionor concerted activities for the purpose of collective bargaining or other mutualaid or protection.All employees are free to become,remain,or to refrain from becoming or remain-ingmembersof Local 96,International Brotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths,Forgers&Helpers,AFL-CIO,or any other labor organization.L. C. FERGUSONAND E.F. VONSEGGERNd/b/a SHOVEL SUPPLY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain postedfor 60 daysfrom the date hereof, and must not bealtered,defaced,or coveredby any othermaterial.California Date Growers AssociationandUnited PackinghouseWorkers of America, AFL-CIO, Local UnionNo. 73.1Case No.21-CA-2130.June 21, 1957DECISION AND ORDEROn February 20, 1956, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not violated the Act in certain other respects.Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.The Respondentalso filed a reply brief 21Herein called the Union.2 The Respondent's request for oral argument is hereby denied as the record,exceptions,and briefs,in our opinion,adequately present the issues and positions of the parties.118 NLRB No. 29.